Citation Nr: 1003578	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-24 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from November 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is service-connected for the following: 
cold injury, right and left lower extremities, each rated as 
30 percent disabling; cold injury, right and left upper 
extremities, each rated at 30 percent disabling; residuals of 
a left wrist fracture with degenerative changes, rated at 10 
percent disabling; tinnitus, rated at 10 percent disabling; 
and bilateral hearing loss, rated at 10 percent disabling; 
with a combined evaluation of 90 percent from November 2006.

2.  There has been no demonstration by the evidence of record 
that the appellant's service-connected disabilities preclude 
him from maintaining substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been 
met.  38 U.S.C.A.  
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.17, 4.18, 4.19, 4.25, 4.26 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for TDIU.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a 
letter dated in May 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  A VA Form 21-4192, Request 
for Employment Information in Connection with Claim for 
Disability Benefits, completed by the appellant's former 
employer in November 2008, is in the file.  The appellant has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The RO did not provide the appellant with a VA examination 
specifically to determine whether his service connected 
disabilities render him unemployable.  However, the appellant 
had an August 2009 VA examination to evaluate his service-
connected hearing loss and tinnitus disabilities, a November 
2007 VA examination to evaluate his service-connected cold 
injury disabilities, and a March 2004 VA examination to 
evaluate his service-connected left wrist disability.  The 
August 2008 audiological examination report notes the effect 
of the appellant's hearing loss and tinnitus conditions on 
the appellant's usual occupation and daily activities.  The 
November 2007 VA examination indicates whether the 
appellant's cold injuries affected his work.  Since these 
examinations evaluate the effect of the appellant's service-
connected on his ability to work, the Board concludes these 
examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Entitlement to TDIU

The appellant has asserted that he is unemployable as a 
result of his service-connected disabilities and is thus 
entitled to TDIU.  For the reasons below, the Board concludes 
that entitlement to TDIU is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  To meet 
the requirement of "one 60 percent disability" or "one 40 
percent disability," the following will be considered as one 
disability:  (1) disability of one or both upper extremities, 
or one or both lower extremities, including the bilateral 
factor, if applicable; (2) disabilities resulting from one 
common etiology; (3) disabilities affecting a single body 
system; (4) multiple injuries incurred in action; and (5) 
multiple disabilities incurred as a prisoner of war.  Id.  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

In this case, the appellant is service-connected for cold 
injury of the right lower extremity, rated at 30 percent 
disabling; cold injury of the left lower extremity, rated at 
30 percent disabling; cold injury of the left upper 
extremity, rated at 30 percent disabling; cold injury of the 
right upper extremity, rated at 30 percent disabling; 
residuals of a left wrist fracture with degenerative changes, 
rated at 10 percent disabling; tinnitus, rated at 10 percent 
disabling; and bilateral hearing loss, rated at 10 percent 
disabling.  From November 29, 2006, the appellant's combined 
evaluation is 90 percent.  38 C.F.R. § 4.25 (2009).  Since 
disabilities of one or both upper extremities, or one or both 
lower extremities are treated as one disability, the 
appellant's cold injuries of the lower extremities are 
treated as one disability rated at more than 40 percent.  
Similarly the appellant's cold injuries of the upper 
extremities and disability from residuals of a left wrist 
fracture are treated as one disability rated at more than 40 
percent.  Consequently, the appellant's combined disability 
rating is 70 percent or more and he has at least one 
disability ratable at 40 percent or more.  Thus, the record 
indicates that the appellant meets the schedular criteria 
listed in 4.16(a).  

However, for the appellant to prevail on his claim for TDIU, 
the record must reflect that he is precluded from engaging in 
substantially gainful employment consistent with his 
education and occupational experience.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the 
appellant is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  In 
evaluating an appellant's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities.  38 C.F.R.  
§§ 3.341, 4.16, 4.19.

In a VA Form 21-894, Application for Increased Compensation 
based on Unemployability, received in January 2008, the 
appellant indicated that he worked as a plant manager from 
1983 to 1998.  He reported that he had completed four years 
of high school.  The appellant stated that his service-
connected severe cold injuries prevent him from securing or 
following any substantially gainful occupation.  He reported 
that he became too disabled to work in 1998.  He also 
indicated that he has not tried to obtain employment since he 
became too disabled work since no employer would hire him 
with his severe service-connected disabilities.  The November 
2007 VA examination report indicates the appellant spent 48 
years as a plant manager at a garment factory and last worked 
in 1998.  The appellant told the examiner that he had 
elective retirement at the age of 65 at that time.  In the 
November 2008 VA Form 21-412l, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
the appellant's employer indicated his employment was 
terminated because the sales of plant products had dropped to 
an unprofitable level and expenses had to be reduced.  The 
employer noted that the plant was closed a short time later.  
The November 2007 VA examination and the employer's statement 
indicate the appellant's termination of employment was not 
due to a disability.  

A March 2004 VA examination of the appellant's left wrist 
indicates the appellant had decreased motion in his left 
wrist.  The report did not evaluate the effect of the 
appellant's left wrist disability on his ability to work.  
However, the report noted that the appellant is right hand 
dominant.

The appellant was seen for a VA examination in November 2007 
concerning his cold injuries.  The appellant told the VA 
examiner that the cold injury had not affected his work as a 
plant manager.  The VA examiner diagnosed the appellant with 
a cold injury of the hands and feet resulting in symptoms of 
pain, numbness and tingling of the hands and both feet, with 
the preponderance of symptoms being in the feet.  The VA 
examiner noted that the appellant's hands and feet also had 
excessive sensitivity to cold.  The appellant reported that 
the major problem from his cold injury was his inability to 
sleep because of the numbness and tingling of his feet.  At 
the time of the examination, the appellant had never received 
medical treatment for the cold injury symptoms.  The 
appellant was able to move his ankles and toes through a 
normal range of motion.  There did not appear to be any pain 
or stiffness of any of the joints.  There was also no pain on 
manipulation of the joints.  Thus, the November 2007 VA 
examination indicates the appellant's cold injury disability 
resulted in symptoms which did not interfere with the 
appellant's ability to work as a plant manager.   

The August 2009 audiological examination report diagnosed the 
appellant with moderate sensorineural hearing loss in the 
right ear and severe sensorineural hearing loss in the left 
ear.  The report indicated the appellant's bilateral hearing 
loss and tinnitus affected his usual occupation and daily 
activities by making it difficult to hear in most 
environments, especially in the presence of background noise.  

The VA examinations indicate the symptoms of the appellant's 
service-connected disabilities are primarily limited to pain, 
numbness, tingling, and sensitivity to cold in the upper and 
lower extremities, a decreased range of motion of the left 
wrist, and some hearing difficulties, especially in the 
presence of background noise.  The appellant's records 
indicate he has numerous other medical conditions which are 
not service-connected or related to his service-connected 
disabilities.  The  November 2007 VA examiner noted that the 
appellant had a cerebral vascular accident in 2001 resulting 
in hemiparesis of his left leg and arm.  The appellant stated 
that the numbness and tingling were increased in intensity on 
the left side, the stroke side.  The VA examiner noted that 
there was a general decrease in sensation of the left forearm 
and hand, although this was believed to be related to the 
appellant's cerebral vascular accident.  The lower extremity 
also had decreasing sensation in the left lower leg to the 
tip of the toes due to the cerebral vascular accident.  The 
March 2004 VA examiner noted the appellant had a 
cerebrovascular accident in 2001 which further decreased the 
range of motion of his wrist.  The appellant's VA treatment 
records indicate he was treated for a proximal humeral 
fracture in 2007.  The VA treatment records also indicate the 
appellant has been treated for diabetes, hypertension and 
seizures, among other conditions.   Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2009).  

The evidence of record does not indicate the appellant's 
service-connected disabilities have resulted in functional 
impairment to such a degree as to preclude employability, 
including of a sedentary nature.  A June 2007 VA optometry 
report indicated the appellant was a quartermaster for 
Veterans of Foreign Wars of the United States (VFW) and took 
care of their financial affairs.  The report stated the 
appellant and his wife would go to the hall often for fish 
fries and other social activities.  The appellant was able to 
take care of most of his personal needs.  The report 
indicated the appellant went to the grocery store with his 
wife and attended his grandson's football games.  The 
appellant was able to drive, but avoided driving at night.  A 
June 2007 VA treatment record indicates the appellant 
reported going to the VFW daily.  The appellant's ability to 
take care of the VFW's financial affairs indicates he is at 
least capable of sedentary employment.  An April 2009 report 
reflects that the appellant's mobility and gait were within 
normal limits.  The VA optometry report and treatment records 
indicate the appellant is able to participate in the 
activities of daily living and do not indicate his service-
connected disabilities result in functional impairment that 
would preclude his employability.  The appellant's 
involvement as a quartermaster at the local VFW, including 
taking care of their financial affairs, indicates he is able 
to perform the functions of employment of at least a 
sedentary nature.

A January 2009 notice of disagreement, submitted by the 
appellant's representative stated that  the appellant has 
great difficulty with gripping, driving, standing or walking 
for any length of time due to his residuals of cold injuries.  
This assertion contradicts the November 2007 VA examination 
report, which indicates the appellant's cold injuries did not 
affect his ability to walk.  The only major problem from his 
cold injury listed in the report was his inability to sleep.  
The report found the appellant had a full range of motion, 
but noted that  the appellant had some loss of sensation in 
his left lower leg and feet as a result of the cerebral 
vascular accident, not related to his cold injuries.  The 
April 2009 VA treatment record indicated the appellant was 
treated for seizures and his mobility and gait were within 
normal limits.  There is no indication in the record that the 
appellant's cold injuries or any of his service-connected 
disabilities resulted in the appellant having mobility 
problems.  Even if the walking and other mobility problems 
were related to a service-connected disability, as noted 
above, the evidence of record indicates the appellant is 
capable of employment of a sedentary nature.

Although the appellant has asserted that he cannot work due 
to his service-connected disabilities, the medical evidence 
of record shows that the appellant has no exceptional or 
unusual factor associated with his service-connected 
disabilities that render the regular scheduler standards 
impracticable.  The appellant indicated in his application 
that he became too disabled to work in 1998.  However, his 
November 2007 VA examination report reflects that the 
appellant chose elective retirement at age 65.  The November 
2008 VA Form 21-4121 states that the appellant's employment 
was terminated in connection with a plant reduction, also 
indicating the appellant's employment was not terminated 
because of his disability.   Consequently, the Boards finds 
the appellant's statements concerning his unemployability due 
to service-connected disabilities to be less probative than 
the VA examinations and treatment records of record.    

The Board finds the appellant is not precluded from securing 
and maintaining substantially gainful employment, consistent 
with his educational and occupational experience, due to his 
service-connected disabilities.  The appellant's VA treatment 
records from August 2008 to April 2009 do not indicate that 
the appellant's service-connected disabilities have increased 
in severity since the examinations of record, which show that 
the appellant's service-connected disabilities do not affect 
his ability to perform activities of daily living.  The June 
2007 optometry report indicates the appellant was able to 
take care of most of his personal needs, go the grocery store 
with his wife, attend his grandson's football games, and 
drive.  The appellant has never sought medical treatment for 
his cold injury symptoms, which he reported to the November 
2007 VA examiner did not interfere with his work as a plant 
manager.  Since the appellant is right-handed, the left wrist 
disability has not affected his ability to use his dominant 
hand.  Moreover, the June 2007 optometry report noted that 
the appellant had never regained the function of his left 
hand following a stroke, which was not related to his 
service-connected disabilities.  Although the appellant's 
hearing is diminished, he is able to hear, and the hearing 
loss does not preclude him from maintaining substantially 
gainful employment.  The appellant is mobile and has 
administrative and financial responsibilities as a 
quartermaster at the local VFW, indicating he would be able 
to perform work of at least a sedentary nature.  Therefore, 
scheduler TDIU is not warranted under 38 C.F.R. § 4.16(a).  

The Board has also considered whether the appellant is 
entitled to referral for extra-schedular consideration under 
38 C.F.R. § 4.16(b).  However,  there is nothing in the 
record to indicate that this service-connected disability at 
issue causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating of 90 
percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  As discussed above, 
the appellant's disabilities have not affected his activities 
of daily living and there is no indication the appellant's 
service-connected disabilities have impaired his employment 
beyond the level of impairment contemplated by a schedular 
rating of 90 percent.  The Board therefore has determined 
that referral of this case for extra-schedular consideration 
pursuant to 38 C.F.R. § 4.16(b) is not warranted.

For the reasons above, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for a TDIU.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to TDIU is denied.



____________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


